Citation Nr: 1001622	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-36 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel










INTRODUCTION

The Veteran served on active duty from September 1943 to 
April 1946.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

The Veteran contends that he has current hearing loss 
disability and tinnitus as a result of exposure to acoustic 
trauma during active service.  An August 2007 letter from a 
private audiologist with an accompanying audiogram confirms 
that the Veteran has current bilateral hearing loss 
disability.  See 38 C.F.R. § 3.385.

As noted by the RO, the Veteran's service treatment and 
service personnel records have been lost or destroyed.  
Correspondence from the National Personnel Records Center 
(NPRC) indicates that the Veteran's service personnel and 
service treatment records were likely destroyed by fire.  

Particularly in cases where, as here, a veteran's service 
treatment records have been lost or destroyed, VA has a 
heightened duty to assist the veteran in development of his 
claim.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that, in cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This 
increases the VA's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Although the service department records were lost or 
destroyed while in the hand of the service department, the 
Veteran's March 1946 service discharge examination and 
Separation Qualification Record were associated with his VA 
claims file in April 1946, and are present in the current VA 
claims file.  However, this evidence is not listed or 
discussed in the December 2007 rating decision on appeal or 
in an October 2008 statement of the case.  As the RO has 
overlooked these service department records in adjudication 
of the Veteran's claims, the case must be returned for 
consideration of this evidence in the first instance and 
issuance of a supplemental statement of the case that 
includes consideration of this evidence.  See 38 U.S.C.A. 
§ 19.31; Bernard v. Brown, 4 Vet. App. 384 (1993).  

Further, these previously unconsidered documents contain 
information that is consistent with contentions of the 
Veteran as to the conditions and hardships of his World War 
II service.  Numbered section eleven of the March 1946 
service discharge examination specifically states that the 
Veteran experienced three significant diseases or injuries 
during active service: 1) trench foot (at Camp Van Dorn, 
Mississippi); 2) Vincent's disease (in France); and, most 
importantly with respect the current appeal, 3) an "eye 
injury by shell blast 1945 Germany."  The back of the 
service discharge examination report contains dates of 
treatment and hospitalization for each of these conditions.  
He is noted to have been treated for the eye injury for one 
day at the General Hospital in Frankfurt, Germany, in 
November 1945, although there is no indication as to the day 
that the bomb blast and injury took place.  His WD AGO Form 
53-55 indicates that he received no wounds in action (nor has 
the Veteran contended that he received wounds in action), but 
does indicate that his battles and campaigns included 
"Central Europe Rhineland GO 33 WD 45 As Amended," and that 
he served overseas in the European Theater of Operations from 
November 1944 to March 1946.  

The Veteran asserted in his application for compensation that 
in the European Theater of Operations he was exposed to 
acoustic trauma in the form of friendly and enemy fire (small 
arms and artillery) on a daily basis from about January 1, 
1945, to May 1, 1945.  This is consistent with the limited 
service department records still available for review, as 
discussed above, including an eye injury due to exposure to a 
bomb blast in Germany, and the Veteran's indicated service, 
awards and decorations (see WD AGO 53-55), as viewed in the 
context of World War II military history.  The Veteran 
elaborated as to specifics of his service in correspondence 
in December 2007.  He indicated he was not issued hearing 
protection for noise exposure during service and that his 
hearing loss during service became severe over time.  He 
further indicated that in part due to his hearing loss he 
switched to his indicated military occupational specialty of 
photographer in June 1945-which the Board notes is 
essentially after the battle had ended in Europe.  This is 
perfectly consistent with his Separation Qualification Form, 
which indicates that the Veteran served in his final capacity 
as a photographer for a period of 10 months.  Also in his 
application for compensation received in September 2007, the 
Veteran described being exposed to acoustic trauma due to M1, 
Machine Gun, and Grenade "sounds" for four moths at Camp 
Van Dorn.  The Veteran was certified as an M1 Rifle Expert in 
December 1943 (see WD AGO Form 53-55) and was treated for 
illness at Camp Van Dorn for seven days in April 1944 (see 
service discharge examination).  In the context of the record 
on appeal, the Board finds that the Veteran's lay assertions 
are credible and consistent with the circumstances and 
conditions of his period of active wartime service.  See 38 
U.S.C.A. §§ 1154(a)&(b).

The Veteran has provided credible evidence that his hearing 
loss and tinnitus began after exposure to acoustic trauma 
during active service, and exposure to acoustic trauma is 
consistent with the circumstances and hardships of his period 
of active service.  The Veteran, as a lay person, is not 
competent to offer opinions on medical diagnosis or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  However, he 
is competent to provide testimony as to exposure to acoustic 
trauma and continuity of symptomatology since service.  See 
38 C.F.R. § 3.159(a)(2); Duenas v. Principi, 18 Vet. App. 
512, 518 (2004) (veteran competent to testify as to 
experiencing symptoms of diagnosed heart disease from time of 
separation from service until the present); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (veteran competent 
to testify that he experienced ringing in his ears in service 
and had experienced ringing in his ears ever since service). 

The requirement under the VCAA for warranting a VA 
examination--that the evidence "indicates" that the 
veteran's disability "may" be associated with the veteran's 
service-is a low threshold.  See McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  Particularly in view of VA's 
heightened duty to assist in this matter as a result of 
service department records that have been lost or destroyed, 
and because there is "an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service," but there is 
"insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim," a VA examination 
and opinion as to whether the Veteran has bilateral  hearing 
loss disability or tinnitus that began during service or is 
related to some incident of service is warranted for purposes 
of adjudicating the claims on appeal.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(1).  

Additionally, the August 2007 letter from a private 
audiologist indicates that the Veteran was to receive follow-
up treatment in the coming weeks and months.  Any additional 
relevant records of treatment from this audiologist should be 
sought by the RO.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the Veteran to identify all records 
of VA and non-VA health care providers who 
have treated him for hearing loss or 
tinnitus.  After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC should obtain 
records from each health care provider the 
Veteran identifies.  The Veteran should be 
advised that with respect to private medical 
evidence he may alternatively obtain the 
records on his own and submit them to the 
RO/AMC.

The records sought should include records 
of treatment with E.S.G., Au.D., FAAA, 
from August 2007 forward.

2.  Once all available medical records have 
been received, make arrangements for the 
Veteran to be afforded a VA examination with 
an appropriate specialist for the purpose of 
determining whether it is at least as likely 
as not (whether there is a 50 percent or 
greater probability) that the Veteran has 
current hearing loss or tinnitus that began 
during service or is related to some 
incident of service.

The RO/AMC should send the claims file to 
the examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include a March 1946 service 
discharge examination report.

The examiner should take a history from the 
Veteran as to his exposure to acoustic 
trauma and perceived onset of hearing loss 
and tinnitus during active service, to 
include any relevant details of incidents or 
treatment generally reflected in the March 
1946 service discharge examination report.  
This should include eliciting from the 
Veteran details of an incident in which his 
eye was injured in a bomb blast in Germany 
in 1945.  

For the Veteran's bilateral hearing loss 
and tinnitus, the examiner should describe 
the nature and extent of the Veteran's 
present disability and opine whether it is 
at least as likely as not (whether there is 
a 50 percent or greater probability) that 
any such disability began during service or 
was caused or aggravated by any incident of 
service.  

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Readjudicate the issues on appeal.  
Readjudication must include consideration 
of the Veteran's March 1946 service 
discharge examination and his Separation 
Qualification Record, both date-stamped by 
VA in April 1946 and associated with the 
current claims file.  If any benefit sought 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.  

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

